Case 1:14-cv-24414-KMW Document 236 Entered on FLSD Docket 07/02/2021 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                      CASE NO. 14-cv-24414-WILLIAMS/MCALILEY


    CARMINA R. COMPARELLI, an
    individual, and

    JULIO C. DELGADO COMPARELLI, an
    individual,

                 Plaintiffs,

                 v.

    BOLIVARIAN REPUBLIC OF
    VENEZUELA, a sovereign nation,

    PETROQUÍMICA DE VENEZUELA, S.A.,
    an agency or instrumentality of the
    Bolivarian Republic of Venezuela, and

    INTERNATIONAL PETROCHEMICAL
    SALES, LTD., a British Virgin Islands
    corporation,

                 Defendants.


                   ORDER INVITING STATE DEPARTMENT INPUT

         On May 21, 2021, counsel for Plaintiffs Rita and Julio Comparelli, business owners

   in Venezuela’s logistics industry, notified Defendant the Bolivarian Republic of Venezuela

   (“the Republic”) that they intended to depose former Venezuelan Supreme Court Justice

   Eladio Ramón Aponte Aponte (“Justice Aponte”) via remote videoconference in support

   of their allegation that their prosecution in Venezuela was a pretext for the seizure and

   expropriation of their companies. On May 26, counsel for Plaintiffs notified the Republic
Case 1:14-cv-24414-KMW Document 236 Entered on FLSD Docket 07/02/2021 Page 2 of 3




   that Justice Aponte had been served with a third-party subpoena and was willing to sit for

   a deposition.

          On June 25, 2021, the Republic filed a motion to quash the subpoena of Justice

   Aponte, to the extent Plaintiffs seek to depose him regarding acts taken in his official

   capacity. In its motion, the Republic asserts common-law foreign official immunity on

   Justice Aponte’s behalf as a former Venezuelan government official. (ECF No. 229).

          The Court has scheduled a hearing on the Republic’s Motion to Quash for

   August 10, 2021 at 1:30 p.m. At the request of the Republic, the Court hereby notifies the

   United States Department of State that the Court welcomes any opinion or information it

   may wish to share with the Court, prior to August 10, 2021, regarding the application, or

   not, of common-law foreign immunity in this instance.

          Accordingly, it is hereby:

          ORDERED that, in accordance with 28 U.S.C. § 517, the United States is invited to

   provide its views on the issue discussed above; it is further

          ORDERED that the clerk shall mail one copy of this ORDER to Richard Visek,

   Acting Legal Adviser of the U.S. Department of State, 2201 C Street N.W., Washington,

   D.C. 20520; it is further

          ORDERED that the clerk shall mail one copy of this ORDER to Juan Antonio

   Gonzalez, Acting U.S. Attorney for the Southern District of Florida, U.S. Attorney’s

   Office, 99 N.E. 4th Street Miami, Fl. 33132.




                                                  2
Case 1:14-cv-24414-KMW Document 236 Entered on FLSD Docket 07/02/2021 Page 3 of 3




         DONE AND ORDERED in Chambers in Miami-Dade County, Florida, this 2nd

   day of July 2021.




                                                 CHRIS MCALILEY
                                                 UNITED STATES MAGISTRATE JUDGE


    cc: The Honorable Kathleen M. Williams
        Counsel of record




                                             3
